Wilson, Judge:
This matter is presently before me on a remand from a classification proceeding decided by the first division of this court in E. Leitz, Inc. v. United States, 36 Cust. Ct. 391, Abstract 59812. The judgment entered therein stated: “ * * * that the matters be remanded to a single judge in reappraisement pursuant to the provisions of Title 28 U. S. C. § 2636 (d).”
The matter has been submitted for decision upon an agreed statement of facts entered into by and between counsel for the respective parties hereto.
Upon the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), to be the proper basis for determining the values of the involved merchandise and that such values were as follows:
*534Merchandise United States dollars per each
12 Polarizing Microscopes MOP, without front Collector and POEMP diaphragm and other parts_ $454. 44
12 wooden containers to fit_ 22. 96
5 Greenough Microscopes YEEUW_ 160. 04
5 wooden containers to fit_ 14. 40 less 25 per centum discount for each item
I further find such values to be the dutiable values of said merchandise.
Insofar as the matter relates to all other merchandise, it is hereby dismissed.
Judgment will be entered accordingly.